 

Exhibit 10.2

NON-SOLICIT/NON HIRE AGREEMENT

AND FULL RELEASE OF CLAIMS

This Non-Solicit/Non-Hire Agreement and Full Release of Claims (the "Agreement")
is by and between Sunoco LP and its and their subsidiaries and affiliates
(“Sunoco” or “Employer”) and Clare P. McGrory ("Employee").

WHEREAS, Employee, on September 18, 2015, informed Sunoco that she was resigning
from her current position as Executive Vice President, Chief Financial Officer
and Treasurer of Sunoco’s general partner to pursue a different career
opportunity;

WHEREAS, in connection with her departure Sunoco has requested that the Employee
agree to a release of claims and certain restrictive covenants in exchange for
the consideration described herein;  

WHEREAS, in order to achieve a final and amicable resolution of the employment
relationship in all its aspects, Employer has agreed to make payments under this
Agreement to which Employee is not otherwise entitled under any policy,
practice, agreement or other understanding.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.

Separation from Employment.  Employee’s employment with Employer will terminate
effective October 30, 2015 (the "Termination Date").  

 

2.

Consideration.  

 

(a)

As consideration for Employee’s promises made in this Agreement, including
Employee’s full release of claims in Section 4 of this Agreement, Employer
agrees to the following:

 

(i)

Employer agrees to pay Employee a release payment (“Release Payment”) in a lump
sum total gross amount equal to Ten Thousand ($10,000.00) Dollars; less all
required government payroll deductions and withholdings.  The Release Payment
shall be made within ten (10) business days after the Effective Date (as that
term is defined in Section 4 below). Employee shall be entitled to receive the
Release Payment after the Employee, in a timely manner without revocation,
executes this Agreement and the Supplemental Release and not before.  

 

(b)

As consideration for Employee’s agreement to be bound by the restrictive
covenants found in Section 7 of this Agreement, Employer agrees to the
following:

 

(i)

Employer agrees to pay Employee a payment in a total gross amount equal to One
Hundred Fifty-Six Thousand Six Hundred and Eighteen Dollars and Thirty-Six Cents
($156,618.36), less all required government payroll deductions and withholdings
(the “Restrictive Covenant Payment”).  The Restrictive Covenant Payment shall be
made within ten (10) business days after the Effective Date as defined
herein.  Employee specifically acknowledges and agrees that if the restrictive
covenants found in Section 7 are determined to be invalid or unenforceable for
any reason whatsoever by a court of competent jurisdiction in an action between
Employee and Employer, then Employer’s promises in this Section 2(b)(i) shall
fail for lack of consideration and immediately be null and void, and any
payments already paid hereunder shall be returned or reimbursed by Employee to
Employer.  

The consideration given to Employee hereunder is expressly and completely
conditioned upon Employee's full compliance with the terms and conditions set
forth in this Agreement. Employer hereby expressly reserves any and all rights
and remedies available at law or in equity in the event of a breach or
threatened breach of this Agreement by the Employee.

 

3.

No Additional Benefits. Employee agrees that this Agreement resolves any and all
outstanding issues arising from Employee’s employment. Employee further
acknowledges and agrees that Employee shall receive no other compensation or
benefits from Employer other than those set forth above, including under the
Energy Transfer Partners GP, L.P. Severance Plan (the “ETP Severance Plan”), the
Second Amended and Restated Energy Transfer Partners, L.P. 2008 Long Term
Incentive Plan (“ETP Unit Plan”), the Sunoco 2012 Long Term Incentive Plan
(“Sunoco Unit Plan”) and/or the Energy Transfer Partners. L.L.C. Annual Bonus
Plan (the “Bonus Plan”).  

 

--------------------------------------------------------------------------------

 

 

However, Employee shall retain her rights to be paid her base salary and accrued
vacation through the Termination Date, to be reimbursed for business expenses
incurred through the Termination Date (with such business expenses to be
reimbursed in accordance with the Employer’s standard business reimbursement
policy), to vested units under the ETP Unit Plan, and vested interest and vested
rights that Employee may otherwise have under any employee benefit plan
sponsored by Employer (including any required COBRA continuation coverage under
Section 4980B of the Internal Revenue Code of 1986, as amended), subject to the
terms and conditions of such plan. The Employee further understands,
acknowledges and specifically agrees that any and all unvested awards/restricted
units to the Employee outstanding under the ETP Unit Plan and the Sunoco Unit
Plan shall be terminated and cancelled as of the Termination Date.     

 

4.

Release of Claims.  Employee stipulates, agrees, and understands that for and in
consideration of the mutual covenants set forth in this Agreement, specifically
including the payments and considerations set forth in Section 2 above, the same
being good and valuable consideration, Employee hereby acting of Employee’s own
free will, voluntarily and on behalf of herself, Employee’s heirs,
administrators, executors, successors and assigns, RELEASES, ACQUITS and forever
DISCHARGES Employer and Employer’s parent entities, specifically including
Energy Transfer Equity, L.P., Energy Transfer Partners, L.P., Sunoco, Inc. and
its and their respective past and present subsidiaries, affiliates, partners,
directors, officers, owners, shareholders, employees, benefit plans, benefit
plan fiduciaries, predecessors, joint employers, successor employers and agents,
and each of them (collectively "Released Parties"), of and from any and all
debts, obligations, claims, counterclaims, demands, judgments and/or causes of
action of any kind whatsoever, including under the ETP Severance Plan, the ETP
Unit Plan, the Sunoco Unit Plan and/or , the Bonus Plan (whether known or
unknown, in tort, contract, at law or in equity, by statute or regulation, or on
any basis), based on facts occurring at any time before, or at the time of,
Employee's signing of this Agreement, for any damages or other remedies of any
kind, including, without limitation, direct or indirect, consequential,
compensatory, actual, punitive, or any other damages, attorneys' fees, expenses,
reimbursements, costs of any kind or reinstatement.  This release includes, but
is not limited to, any and all rights or claims, demands and/or causes of action
arising out of Employee’s employment or termination from employment with
Employer, or relating to purported employment discrimination, retaliation or
violations of civil rights, if any, including, but not limited to, claims
arising under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Civil Rights Act of 1866 and/or 1871, the Age Discrimination in
Employment Act ("ADEA"), the Older Workers Benefit Protection Act of 1990, the
Americans With Disabilities Act of 1990, Executive Order 11246, the Equal Pay
Act of 1963, the Rehabilitation Act of 1973, the Family and Medical Leave Act,
the Sarbanes-Oxley Act of 2002, or any other applicable federal, state, or local
statute or ordinance or any other claim, whether statutory or based on common
law, arising by reason of Employee’s employment with Employer or the termination
of such employment or circumstances related thereto, or by reason of any other
matter, cause, or thing whatsoever, from the first date of employment with
Employer to the date and time of execution of this Agreement. Notwithstanding
the preceding, nothing in this Agreement is intended to waive or otherwise
release Employee’s right to: (i) coverage under the Employer’s director and
officer insurance policies, if any; (ii) defense and indemnification under the
Employer’s organizational documents and/or internal policies or, for events
related to her period of employment with the Employer, as may be applicable;
(iii) any claims arising from breach of this Agreement by the Employer
(including but not limited to claims for compensation and benefits described in
Section 3 above), and (iv) any claims that cannot be waived by law.

Employee has a period of forty-five (45) days in which to consider this
Agreement and Exhibit A.  Employee may choose to sign this Agreement prior to
the expiration of the forty-five (45) day period, but is not required to do
so.  Once Employee signs the Agreement, Employee shall have a period of seven
(7) days from the date Employee signs the Agreement to revoke the
Agreement.  The Agreement shall not become effective or enforceable until the
eighth day after Employee signs the Agreement (the "Effective Date").  To revoke
this Agreement, Employee must provide written notice of revocation to Employer
at Attention: Christopher Curia, Executive Vice President and Chief Human
Resources Officer, 8111 Westchester, Suite 600, Dallas, Texas or by email to
chris.curia@energytransfer.com, prior to the expiration of the seven (7) day
revocation period.  No payments under this Agreement shall be due until the
expiration of the seven (7) day revocation period.  Employer hereby advises
Employee to consult with an attorney concerning this Agreement prior to signing
the Agreement.  Please note, as described in Section 5 below, that the
Supplemental Release may not be executed prior to the Termination Date.

 

5.

Supplemental Release.  Employee may execute (sign) the Supplemental Release
attached hereto as Exhibit A at any time between the Termination Date and the
expiration of forty-five (45) days following the Termination Date.  If Employee
signs the Supplemental Release prior to the Termination Date or after the
forty-sixth day following the Termination Date, the Agreement and Supplemental
Release shall be, in all respects, ineffective and unenforceable.

- 2 -

--------------------------------------------------------------------------------

 

 

6.

Confidential and Proprietary Information.  Employee acknowledges, agrees and
stipulates that during her employment Employee had access to confidential and
proprietary information relating to the business and affairs of Employer and its
parent, subsidiary, and affiliated entities including, by way of example,
(i) financial information, including budgets or projections, business plans,
pricing policies or strategies, tariff information, business methods, or any
other financial, marketing, pricing, or regulatory strategic information;
(ii) information about existing or potential customers and their
representatives, including customer identities, lists, preferences, customer
services and all other customer information; (iii) information about pending or
threatened legal or regulatory proceedings; (iv) unit holder data, information
about employees and the terms and conditions of their employment; (v) computer
techniques, programs and software; (vi) trade secrets, technical information,
patents, techniques, concepts, formulas, documentation, intellectual property,
software, industrial designs, products, technical studies and data, and
engineering information; (vii) information about potential acquisitions or
divestitures; and (viii) any other non-public information that cannot be
obtained readily by the public and would be useful or helpful to competitors,
customers or industry trade groups if disclosed (collectively, "Confidential
Information"). Notwithstanding the foregoing, Confidential Information shall not
include any information that now is or hereafter becomes available to the
general public other than as the result of a disclosure by Employee in breach
hereof.  Employee agrees that Employee shall not, at any time, directly or
indirectly, for any reason whatsoever, with or without cause, unless pursuant to
a lawful subpoena or court order, use, disseminate or disclose any of the
Confidential Information to any person or entity.  Employee further acknowledges
that if Employee were to use or disclose, directly or indirectly, the
Confidential Information, that such use and/or disclosure would cause Employer
irreparable harm and injury for which no adequate remedy at law
exists.  Therefore, in the event of the breach or threatened breach of the
provisions of this Agreement by Employee, Employer shall be entitled to obtain
injunctive relief to enjoin such breach or threatened breach, in addition to all
other remedies and alternatives which may be available at law or in
equity.  Employee acknowledges that the remedies contained in the Agreement for
violation of this Agreement are not the exclusive remedies which Employer may
pursue.  The foregoing restrictions in this Section 5 shall not apply to
Employee’s utilization of internal Employer reporting procedures, or with
respect to Employee’s communication with federal, state or local governmental
agencies as may be legally required or otherwise protected by law, or any other
communication required by law or an applicable securities exchange.   

 

7.

Non-Solicit/Non-Hire.

 

(a)

For the period beginning on the Termination Date and continuing until March 31,
2017, Employee acknowledges and agrees that she shall not for any reason, either
directly or indirectly (without the prior written consent of the Employer)
acting alone or in conjunction with others (i) solicit, induce, attempt to
influence, any employee of the Employer, its subsidiaries or its affiliates to
terminate employment with Employer or any of its subsidiaries and affiliates at
an exempt/professional level (i.e. Analyst/Specialist) or above, or to accept
employment with any entity (including affiliates or subsidiaries) of the
Employee’s employer; or (ii) participate in any hiring, employment or retaining
in any capacity, at a business in which Employee becomes a director, officer or
employee of or consultant to, (a) of any active employee of Employer, its
subsidiaries or its affiliates (expressly including Sunoco, Inc.); or (b) of any
employee who was actively employed by Employer, its subsidiaries or affiliates
(expressly including Sunoco, Inc.) within the previous six (6) months. Employer
acknowledges that the non-solicit restrictions of this Section 7 shall not be
violated by general advertising not targeted at employees of the Employer, its
subsidiaries or affiliates, but such general advertising shall not, once a
candidate/employee covered by this Section is identified, relieve Employee of
her obligations under this Section 7(a).

Employee agrees that prior to or upon commencement of any relationship
(including as a director, officer, employee, partner, consultant, agent or
advisor) with a new entity to promptly advise such entity in writing of the
existence of the requirements of this Section 7 and Employee’s inability to
solicit or hire any employee of the Employer, its subsidiaries or its
affiliates.  Employer acknowledges that any disclosure of the provisions of this
Section 7 by the Employee in accordance herewith shall be an approved disclosure
and not in violation of Section 9 hereof.

 

(b)

Employee specifically recognizes and affirms that the provisions of Section 7
are material and essential terms of this Agreement. Employee further
acknowledges and agrees that if the non-solicit provision found in Section 7 is
determined to be invalid or unenforceable for any reason whatsoever by a court
of competent jurisdiction in an action between Employee and Employer, then
Employer shall be entitled to be repaid all of the Restrictive Covenant
Payment  

- 3 -

--------------------------------------------------------------------------------

 

 

(c)

Employee acknowledges and agrees that the Employer will suffer irreparable harm
if Employee breaches any of the obligations under this Section 7, and that
monetary damages would be impossible to quantify and inadequate to compensate
the Employer for such a breach.  Accordingly, Employee agrees that in the event
of a breach, or a threatened breach, by Employee of any of the provisions of
this Section 7, the Employer shall be entitled to seek, in addition to any other
rights, remedies or damages available to the Employer at law or in equity, a
temporary and permanent injunction, without having to prove damages, in order to
prevent or restrain any such breach, or threatened breach, by Employee, or by
any or all of Employee’s partners, employers, employees, servants, agents,
representatives and any other Persons directly or indirectly acting for, or on
behalf of, or in concert with, Employee, and that the Employer shall be entitled
to seek all of its costs and expenses incurred in obtaining such relief
including reasonable attorneys’ and client legal costs and disbursements. 

 

(d)

Employee hereby agrees that all restrictions contained in this Section 7 are
reasonable, valid and necessary to protect the Employer’s Confidential
Information, goodwill and proprietary business interests.  Employee further
agrees never to file any lawsuit or claim challenging or otherwise seeking to
modify or restrict the non-solicitation provision set forth in Section 7 of this
Agreement.  Nevertheless, if any of the aforesaid restrictions is found by a
court having jurisdiction to be unreasonable, over broad as time or otherwise
unenforceable, the Parties intend for the restrictions therein set forth to be
modified by such court so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.  If any covenant or provision of
this Section 7 is determined to be void or unenforceable in whole or in part,
for any reason, it shall be deemed not to affect or impair the validity of any
other covenant or provision of this Agreement, which shall remain in full force
and effect.  The provisions of this Section 7 shall remain in full force and
effect notwithstanding the termination of this Agreement for any reason.

 

8.

Employer's Property.  Employee represents that on or promptly following the Date
of Termination Employee will return to Employer all written and electronic
records, communications, reports, and other materials and data (whether or not
they contain Confidential Information), including any copies or reproductions
thereof, and all other property or tangible items, such as computer equipment,
purchasing cards and telephone cards, that belong to Employer and are in
Employee's possession or under Employee's control.  After returning all such
property to the Company, Employee shall delete or destroy all electronic copies
located on her personal computer, iPad or other handheld device.

 

9.

Confidentiality of Agreement.  Employee agrees not to discuss, disclose or
otherwise communicate any of the terms of this Agreement, including without
limitation the amounts of the payments or other consideration provided, to
anyone except to Employee’s attorney, tax advisor and Employee’s spouse, if any,
or as required by law.  Employee understands and agrees that, as a result of
this binding promise of strict confidentiality, Employee may not hereafter
discuss or otherwise communicate with, among other persons, any of Employer’s
current or former employees regarding the terms, including the payments or other
consideration, included in this Agreement.  The foregoing restrictions in this
Section 9 shall not apply to Employee’s utilization of internal Employer
reporting procedures, or with respect to Employee’s communication with federal,
state or local governmental agencies as may be legally required or otherwise
protected by law.

 

10.

Negative Statements By the Parties.  Employee and Employer shall refrain from
publishing any oral or written statements about one another, or any of the
Employer’s parents, subsidiaries or affiliates, or any of such entities’
officers, employees, shareholders, investors, directors, agents or
representatives that are malicious, obscene, threatening, harassing,
intimidating or discriminatory and which are designed to harm any of the
foregoing.  The foregoing restrictions in this Section 10 shall not apply to
Employee’s utilization of internal Employer reporting procedures, or with
respect to Employee’s communication with federal, state or local governmental
agencies as may be legally required or otherwise protected by law.  A violation
or threatened violation of this Section 10 may be enjoined by the courts.  The
rights afforded the Parties, if any, under this provision are in addition to any
and all rights and remedies otherwise afforded by law.

 

11.

Cooperation.  For a period of twelve (12) months following the Termination Date,
subject to any reasonable limitations on Employee’s availability imposed by a
future employer, Employee agrees to provide reasonable cooperation to Employer
as reasonably requested by responding to questions, attending meetings,
depositions, governmental proceedings and court hearings, and by cooperating
with Employer and its accountants and legal counsel with respect to any
investigations, claims or litigation or business, accounting, audit, legal or
regulatory issues of which Employee has knowledge.  Employer agrees to reimburse
Employee for reasonable out-of-pocket

- 4 -

--------------------------------------------------------------------------------

 

 

expenses actually incurred for travel, meals and lodging, in accordance with
Employer's then existing policies, for providing cooperation specifically
requested by Employer.  

 

12.

Non-Admission.  This Agreement, and the payment of money and other consideration
provided by Employer under this Agreement, is not an admission or indication of
any wrongdoing by Employer or Employee.

 

13.

Entire Agreement.  Employee agrees that this Agreement and Exhibit A hereto
constitute the complete agreement between the parties and that no other
representations have been made by Employer and that the terms hereof may not be
modified except by a written instrument signed by Employer and Employee.  

 

14.

Severability.  In the event that any provision of this Agreement should be held
to be void, voidable, or unenforceable, the remaining portions hereof shall
remain in full force and effect.

 

15.

Interpretation Under State Law.  This Agreement shall be construed in accordance
with, and its performance governed by, the laws of the State of Texas, without
regard to its conflict of law principles.

 

16.

Headings.  The headings used in this Agreement are inserted solely for
convenience and shall not be used to interpret the meaning of this document.

 

17.

Knowing and Voluntary:  By signing below, Employee knowingly and voluntarily
accepts this Agreement and does so of Employee's own free will.

[SIGNATURE PAGE FOLLOWS]

- 5 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth below.

 

SUNOCO, LP

 

 

 

By:

 

Sunoco GP, LLC, its general partner

 

 

 

 

 

/s/Christopher Curia

 

 

Christopher Curia, EVP & CHRO

 

 

 

Dated:

 

9/21/15

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

/s/Clare P. McGrory

 

 

Clare P. McGrory

 

 

 

Dated:

 

9/21/15

Please return executed originals of this Agreement by regular mail to Attention:
Christopher Curia, Executive Vice President and Chief Human Resources Officer,
8111 Westchester, Suite 600, Dallas, Texas or by email to
chris.curia@energytransfer.com

- 6 -

--------------------------------------------------------------------------------

 

EXHIBIT “A”

SUPPLEMENTAL RELEASE

Reference is made to that certain Non-Solicit/Non-Hire Agreement and Full
Release of Claims (the "Agreement") between Sunoco LP and its and their
subsidiaries and affiliates (“Sunoco” or “Employer”) and Clare P. McGrory
("Employee") dated as of September 21, 2015 (the “Agreement”). This Supplemental
Release (the “Supplemental Release”) is Exhibit A to the Agreement.  All
capitalized terms used in this Supplemental Release and not defined herein shall
have the meanings set forth for each such term in the Agreement.  By signing
this Supplemental Release, Employee reaffirms and acknowledges the terms and
conditions of the Agreement.

Employee hereby acknowledges and agrees that Employee voluntarily decided to
resign from employment effective October 30, 2015, the Termination
Date.  Employee further agrees that the Agreement provides for a Release Payment
and a Restrictive Covenant Payment.   Employee shall receive the Release
Payment, less required governmental payroll deductions, in exchange for
executing the Agreement and this Supplemental Release, and shall not receive
separate payments for executing the Agreement and Supplemental Release.

Employee stipulates, agrees, and understands that for and in consideration of
the mutual covenants set forth in the Agreement and this Supplemental Release,
specifically including the payment set forth in Section 2 of the Agreement, the
same being good and valuable consideration, Employee hereby acting of Employee’s
own free will, voluntarily and on behalf of  herself, Employee’s heirs,
administrators, executors, successors and assigns, RELEASES, ACQUITS and forever
DISCHARGES Employer and Employer’s parent entities, specifically including
Energy Transfer Equity, L.P., Energy Transfer Partners, L.P., Sunoco, Inc. and
its and their respective past and present subsidiaries, affiliates, partners,
directors, officers, owners, shareholders, employees, benefit plans, benefit
plan fiduciaries, predecessors, joint employers, successor employers and agents,
and each of them (collectively "Released Parties"), of and from any and all
debts, obligations, claims, counterclaims, demands, judgments, and/or causes of
action of any kind whatsoever (whether known or unknown, in tort, contract, at
law or in equity, by statute or regulation, or on any basis), that are based on
facts occurring at any time before, or at the time of, Employee's signing of
this Supplemental Release, for any damages or other remedies of any kind,
including, without limitation, direct or indirect, consequential, compensatory,
actual, punitive, or any other damages, attorneys' fees, expenses,
reimbursements, costs of any kind or reinstatement. This release includes, but
is not limited to, any and all rights, claims, demands, and/or causes of action
arising out of Employee’s employment or termination from employment with
Employer, or relating to purported employment discrimination, retaliation or
violations of civil rights, if any, including, but not limited to, claims
arising under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Civil Rights Act of 1866 and/or 1871, the Age Discrimination in
Employment Act ("ADEA"), the Older Workers Benefit Protection Act of 1990, the
Employee Retirement Income Security Act, the Americans With Disabilities Act of
1990, Executive Order 11246, the Equal Pay Act of 1963, the Rehabilitation Act
of 1973, the Family and Medical Leave Act or any other applicable federal,
state, or local statute or ordinance or any other claim, whether statutory or
based on common law, arising by reason of Employee’s employment with Employer or
the termination of such employment or circumstances related thereto, or by
reason of any other matter, cause, or thing whatsoever, from the first date of
employment with Employer to the date and time of Employee’s execution of this
Supplemental Release.    Notwithstanding the preceding, nothing in this
Supplemental Release is intended to waive or otherwise release Employee’s right
to: (i) coverage under the Employer’s director and officer insurance policies,
if any; (ii) defense and indemnification under the Employer’s organizational
documents and/or internal policies or, for events related to her period of
employment with the Employer, as may be applicable; (iii) any claims arising
from breach of the Agreement by the Employer (including but not limited to
claims for compensation and benefits described in Section 3 of the Agreement),
and (iv) any claims that cannot be waived by law.

Employee has the right to consider this Supplemental Release for a period of
forty-five (45) days following Employee’s Termination Date.  Employee may choose
to sign this Supplemental Release prior to the expiration of the forty-five (45)
day period, but is not required to do so.  Employee may not execute this
Supplemental Release before the Termination Date or after the forty-sixth day
following the Termination Date has expired.  If Employee executes this
Supplemental Release before the Termination Date or after the forty-sixth day
following the Termination Date has expired, this Supplemental Release and the
Agreement shall not be effective or enforceable.

Once Employee signs the Supplemental Release, Employee shall have a period of
seven (7) days following the date Employee signs the Supplemental Release to
revoke the Supplemental Release.  To revoke this Supplemental Release, Employee
must notify Employer by providing written notice to Christopher Curia, Executive
Vice President and Chief Human Resources Officer, 8111 Westchester, Suite 600,
Dallas, Texas, or by email to chris.curia@energytransfer.com, prior to the
expiration of the seven (7) day revocation period.  

Employer hereby advises Employee to consult with an attorney concerning this
Supplemental Release prior to signing the Supplemental Release.

- 7 -

--------------------------------------------------------------------------------

 

Neither the Agreement nor this Supplemental Release shall become effective or
enforceable until all of the following events have occurred: (i) the seven-day
period provided for in Section 4 of the Agreement has expired without Employee
revoking the Agreement; (ii) Employee has returned the original fully executed
(signed) Agreement to Christopher Curia, Executive Vice President and Chief
Human Resources Officer, 8111 Westchester, Suite 600, Dallas, Texas, or by email
to chris.curia@energytransfer.com; (iii) the seven-day revocation period
provided for in this Supplemental Release has expired without Employee revoking
the Supplemental Release; and (iv) Employee has returned the original fully
executed (signed) Supplemental Release to Christopher Curia, Executive Vice
President and Chief Human Resources Officer, 8111 Westchester, Suite 600,
Dallas, Texas, or by email to chris.curia@energytransfer.com.  

Employee represents that Employee has returned to Employer all written and
electronic records, communications, reports, and other materials and data,
including any copies, and also all other tangible items, such as computer
equipment, purchasing cards and telephone cards, that belong to Employer and are
in Employee's possession or under Employee's control.  

[SIGNATURE PAGE FOLLOWS]

- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Supplemental Release
effective as of the Effective Date.

 

SUNOCO, LP

 

 

 

By:

 

Sunoco GP, LLC, its general partner

 

 

 

 

 

 

 

 

Christopher Curia, EVP & CHRO

 

 

 

Dated:

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

Clare P. McGrory

 

 

 

Dated:

 

 

Please return executed originals of this Supplemental Release by regular mail to
Attention: Christopher Curia, Executive Vice President and Chief Human Resources
Officer, 8111 Westchester, Suite 600, Dallas, Texas or by email to
chris.curia@energytransfer.com

 

- 9 -